DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claim(s) recite(s) iteration calculation based on mathematical equations. This judicial exception is not integrated into a practical application because the processing method comprises nothing more than a calculation of a general light field (i.e. amplitude of a wave function of the light field).  It is an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because iteration calculation of general light field (i.e. amplitude of the wavefunction of the light field).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent issued to Allier et al (PN. 10,564,602).
Allier et al teaches an apparatus and a method for observing a sample that is comprised of an information processing apparatus that is further comprised of a processor (20, Figure 1) in connection with a programable memory (23) together serves as a calculation unit that repeatedly executes first light propagation calculation for propagating a first complex amplitude distribution (Ai,p=1d (r ) = Aid(r )), from an image sensor or photodetector (16) to a transparent slide (15) serves as the support surface that supports a cell or sample (10) to be observed.  The first complex amplitude distribution includes a light intensity distribution of a hologram of the cell obtained on the sensor surface, (please see column 9 of step 100).  The calculation unit further calculate a second light propagation calculation  for propagating from the support surface (15) to the sensor surface (16) wherein the second complex amplitude distribution (Ai,p0(r )) is obtained as a result of the first light propagation, (please see Figure 4, and column 9, step 200).  The processor (20) and programable memory (23) also includes an amplitude replacement unit that replaces the in the second light propagation calculation an amplitude component of the second complex amplitude distribution with predetermined representative amplitude comprises weighting function, (please see column 10, lines 60 to column 11, line 45, steps three and four, 300, 400, Figure 4), at least once.  
With regard to claims 2-3, Allier et al teaches that the amplitude replacement unit replaces an amplitude component of the first complex amplitude distribution with an amplitude 
With regard to claim 5, Allier et al teaches that the amplitude replacement unit replaces the amplitude component of the second complex amplitude distribution with the predetermined representative amplitude value, including weighting function, ever time the second light propagation calculation is executed, (please see steps 300-500, columns 10-11).  
With regard to claims 6-8, Allier et al teaches that the predetermined representative amplitude value, comprises the weighting function,  is an average value of complex amplitude distributions obtained as results of the first light propagation calculation, (please see column 11, lines 5-15).  The predetermined representative amplitude value incudes a value obtaining by multiplying the average value by a predetermine correction coefficient (ki) and the amplitude replacement unit causes the correction coefficient to different for each pixel region.  The amplitude replacement unit causes the correction coefficient to differ every time the second light propagation calculation is executed, (please see column 11).  
With regard to claims 9 and 10, Allier et al teaches an information processing method that is comprised of step of repeatedly executing first light propagation calculation for propagation of a first complex amplitude distribution  (Ai,p=1d (r ) = Aid(r )) that includes a light intensity distribution of a hologram of the cell or sample (10) to be observed, wherein the first light propagation is from the surface of the image sensor or the photodetector (16) to the transparent slide (15) or support surface that support the cell or sample, and a second light propagation calculation for second complex amplitude distribution (Ai,p0( r)), for second light 
With regard to claim 10, Allier et al teaches that the calculation is carried out by processor (20) and programmable memory (23, please see column 7, lines 58-65), which means the calculation method steps are executed by a program to cause the operation of the processor and programmable memory.  
The reference has therefore anticipated the claims.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the patent issued to Allier et al (PN. 10,564,602).
Allier et al teaches an apparatus for observing a sample serves as a cell observation system that is comprised of a light source (11, Figure 1) that emits illumination light, a transparent slide (15) serves as a sample holder having a support surface that supports a cell or sample (10) to be observed, a photodetector serves as an image sensor having a sensor surface that receives a hologram generated by interference between transmitted light and diffracted light, the illumination light being separated by the cell or sample into the transmitted light and the diffracted light and a reconfiguration processing unit or processor (20) and programmable memory (23).  The reconfiguration processing unit that repeatedly executes first light propagation calculation for propagating a first complex amplitude distribution (Ai,p=1d (r ) = Aid(r )), from an image sensor or photodetector (16) to a transparent slide (15) serves as the support surface that supports a cell or sample (10) to be observed.  The first complex amplitude i,p0(r )) is obtained as a result of the first light propagation, (please see Figure 4, and column 9, step 200).  The processor (20) and programable memory (23) also includes an amplitude replacement unit that replaces the in the second light propagation calculation an amplitude component of the second complex amplitude distribution with predetermined representative amplitude comprises weighting function, (please see column 10, lines 60 to column 11, line 45, steps three and four, 300, 400, Figure 4), at least once.  
The reference has therefore anticipated the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allier et al in view of the WIPO-PCT by Monreal et al (WO 2015/015023 A1).

With regard to claim 4, Allier et al teaches that a plurality holograms having different imaging conditions such as created from different wavelength of the illumination light are used in the apparatus to reconstruct the sample.  It however does not teach explicitly that the plurality of holograms may alternatively be generated by having different distances form the support surface.  Monreal et al in the same field of endeavor teaches a holographic reconstruction method using holographic lensless in-line microscope with multiple wavelengths wherein an iterative holographic reconstruction algorithm based on a color image sensor in a lensless configuration is to generate a plurality of holograms wherein each component is back propagated to a plane in which the sample lies and the propagation of the components being carried out over distances that are different from one another, (please see Allier et al column 2, lines 45-56, Monreal et al page 6 of translation).  It would then have been obvious to one skilled in the art to apply the teachings of Monreal et al to also include the plurality of holograms having different distances from the support surface to reconstruct the sample image with more accuracy.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872